Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16918947 filed 07/01/2020. Claims 1-19 are subject to examination.

Claim Objections
Claim 1, 3, 7, 9, 10, 12, 16, 18, and 19 objected to because of the following informalities:  
Claim 1 recites “a scheduler unit” in line 13. It is not clear if it referring back to “a scheduling unit” in line 11.
Claim 3 recites “a detection unit” and “at least one tune away gap” in line 1-2. It is not clear if it referring back to “a detection unit” and “at least one tune away gap” of claim 1.
Claim 7 and 16 recites “the at least first event” in line 1 and Claim 9 and 18 recites “the at least second event” in line 1. There is insufficient antecedent basis for these limitations. It is suggested that claim 7 and 16 be amended to recite “the first event” and claim 9 and 18 be amended to recite “the second event”.
Claim 10 and 19 recites “the physical downlink shared channel” in line 4. There is insufficient antecedent basis for these limitations. It is suggested that claim 10 and 19 be amended to recite “physical downlink shared channel”.
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit … configured to” in claim 10, 12, 14-19.
Regarding claims 10, 12, 14-19: Since the claim limitation(s) uses elements "unit … configured to ", it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the
corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[Pg 19 line 21-32]  The system comprises, at least one identification unit [302], at least one detection module [304], at least one scheduler unit [306], at least one processing unit [308], at least one transmitter unit [310] and at least one receiver unit [312] …  in an instance, the system is implemented at a network entity (for example at eNodeB).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 8-9 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 10-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (Mujtaba hereafter) (US 20130267267 A1) in view of Tang et al. (Tang hereafter) (US 20190082346 A1) and in further view of YANG et al. (YANG hereafter) (US 20150334740 A1).

Regarding claim 1, Mujtaba teaches, A method for managing resource allocation in a multi-SIM user device comprising at least a first  and a second  (Mujtaba; Embodiments of the invention may relate to user equipment (UE) operating in a communication system comprising a base station and one or more UEs. The UE may be configured to operate on or "camp" on two different networks, Par. 0009), the method comprising: 
- identifying, via an identification unit [302] in  downlink  channel  (Mujtaba; The base station, Par. 0061), at least one discontinuous transmission (DTX) event associated with the second  (NW2) of the multi-SIM user device (Mujtaba; in step 307A of FIG. 5 the base station of NW1 autonomously detects the UE tune-away. The base station may autonomously detect the UE tune-away using various means, such as … ACK/NACK DTX detection at NW1, Par. 0061); 
- detecting, via a detection unit [304] (Mujtaba; The base station, Par. 0061), at least one tune away gap (Mujtaba; In 308 the base station 102 begins a timer that counts for an expiration value, Par. 0063) based on the identified at least one discontinuous transmission (DTX) event (Mujtaba; During the time that the UE 106 is tuned away from NW1, NW1 (e.g., the base station of NW1), which now has knowledge of the tune-away, does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064) ; 
- adjusting, via a scheduler unit [306] (Mujtaba; The base station, Par. 0061), at least one  resource allocation of the second SIM (Mujtaba; does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064), wherein: 
the adjusting, via a scheduler unit, at least one PDSCH resource allocation comprises one of a suspending the at least one PDSCH resource allocation of the second SIM (Mujtaba; does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064) and restricting the at least one PDSCH resource allocation of the second SIM; 
- detecting, via a processing unit [308] (Mujtaba; The base station, Par. 0061), one of a first event (Mujtaba; In 316 when the UE 106 tunes back to NW1 and receives the polling message, the UE 106 sends a signal to the base station indicating that it has tuned back to NW1, Par. 0067) and a second event (Mujtaba; in 312 the UE 106 sends a signal, referred to as an end indicator, to the base station 102 indicating it has tuned back to NW1, Par. 0065) in response to said adjustment of the at least one  resource allocation (Mujtaba; During the time that the UE 106 is tuned away from NW1, NW1 (e.g., the base station of NW1), which now has knowledge of the tune-away, does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064); and 
- resuming, via the scheduler unit [306] (Mujtaba; The base station, Par. 0061), the at least one  resource allocation of the second  based on the detection of the one of the first event and the second event (Mujtaba; The base station may not respond to the dummy SR by a grant allocation unless it is needed to resume a downlink (DL) data transmission (for example a CQI report is needed in the uplink (UL)), Par. 0068; NW1 may use the periodic PDCCH polling mechanism only upon T1 expiration, Par. 0071).  
Mujtaba fails to explicitly teach,
a first subscriber identity module (SIM) and a second subscriber identity module (SIM);
physical downlink shared channel (PDSCH);
detecting based a comparison of at least one uplink signal-to-interference-plus-noise ratio (SINR) value of the second SIM with a pre-determined decision-making threshold value.
However, in the same field of endeavor, Tang teaches, 
detecting based a comparison of at least one uplink signal-to-interference-plus-noise ratio (SINR) value of the second SIM with a pre-determined decision-making threshold value (Tang; If the uplink SINR is greater than the preset threshold, it is considered that the base station can perform a reliable DTX detection, Par. 0208). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba to include the use of uplink SINR as taught by Tang in order to determine whether the UE sent data, in other words, to reliably detect DTX (Tang; Par. 0200).
Mujtaba-Tang fails to explicitly teach,
a first subscriber identity module (SIM) and a second subscriber identity module (SIM);
physical downlink shared channel (PDSCH).
However, in the same field of endeavor, YANG teaches, 
a first subscriber identity module (SIM) and a second subscriber identity module (SIM) (YANG; a multi-SIM device includes a first SIM dedicated to operate in a first RAT and a second SIM dedicated to operate in a second RAT, Par. 0047);
physical downlink shared channel (PDSCH) (YANG; The high-speed physical downlink shared channel (HS-PDSCH) carries a user data burst(s), Par. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba-Tang to include the use of SIM as taught by YANG in order to include a unique International Mobile Subscriber Identity (YANG ; Par. 0046).

Regarding claim 10, Mujtaba teaches, A system for managing resource allocation in a multi-SIM user device comprising at least a first  and a second  (Mujtaba; Embodiments of the invention may relate to user equipment (UE) operating in a communication system comprising a base station and one or more UEs. The UE may be configured to operate on or "camp" on two different networks, Par. 0009), the system comprising: 
- an identification unit [302], configured to identify in the   downlink   channel   (Mujtaba; The base station, Par. 0061), at least one discontinuous transmission (DTX) event associated with the second (NW2)  of the multi-SIM user device (Mujtaba; in step 307A of FIG. 5 the base station of NW1 autonomously detects the UE tune-away. The base station may autonomously detect the UE tune-away using various means, such as … ACK/NACK DTX detection at NW1, Par. 0061); 
- a detection unit [304] (Mujtaba; The base station, Par. 0061), configured to detect, at least one tune away gap (Mujtaba; In 308 the base station 102 begins a timer that counts for an expiration value, Par. 0063) based on the identified at least one discontinuous transmission (DTX) event (Mujtaba; During the time that the UE 106 is tuned away from NW1, NW1 (e.g., the base station of NW1), which now has knowledge of the tune-away, does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064) ; 
- a scheduler unit [306] (Mujtaba; The base station, Par. 0061), configured to adjust, at least one PDSCH resource allocation of the second   (Mujtaba; does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064), wherein to adjust, the at least one PDSCH resource allocation the scheduler unit is further configured to suspend or restrict the at least one   resource allocation of the second   (Mujtaba; does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064); 
- a processing unit [308] (Mujtaba; The base station, Par. 0061), configured to detect, one of a first event (Mujtaba; In 316 when the UE 106 tunes back to NW1 and receives the polling message, the UE 106 sends a signal to the base station indicating that it has tuned back to NW1, Par. 0067) and a second event (Mujtaba; in 312 the UE 106 sends a signal, referred to as an end indicator, to the base station 102 indicating it has tuned back to NW1, Par. 0065) in response to said adjustment of the at least one   resource allocation (Mujtaba; During the time that the UE 106 is tuned away from NW1, NW1 (e.g., the base station of NW1), which now has knowledge of the tune-away, does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064); and 
wherein, the scheduler unit [306] is further configured to resume the at least one   resource allocation of the second   based on the detection of the one of the first event and the second event (Mujtaba; The base station may not respond to the dummy SR by a grant allocation unless it is needed to resume a downlink (DL) data transmission (for example a CQI report is needed in the uplink (UL)), Par. 0068; NW1 may use the periodic PDCCH polling mechanism only upon T1 expiration, Par. 0071).  
Mujtaba fails to explicitly teach,
a first subscriber identity module (SIM) and a second subscriber identity module (SIM);
physical downlink shared channel (PDSCH);
detect based a comparison of at least one uplink signal-to-interference-plus-noise ratio (SINR) value of the second SIM with a pre-determined decision-making threshold value.
However, in the same field of endeavor, Tang teaches, 
detect based a comparison of at least one uplink signal-to-interference-plus-noise ratio (SINR) value of the second SIM with a pre-determined decision-making threshold value (Tang; If the uplink SINR is greater than the preset threshold, it is considered that the base station can perform a reliable DTX detection, Par. 0208). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba to include the use of uplink SINR as taught by Tang in order to determine whether the UE sent data, in other words, to reliably detect DTX (Tang; Par. 0200).
Mujtaba-Tang fails to explicitly teach,
a first subscriber identity module (SIM) and a second subscriber identity module (SIM);
physical downlink shared channel (PDSCH).
However, in the same field of endeavor, YANG teaches, 
a first subscriber identity module (SIM) and a second subscriber identity module (SIM) (YANG; a multi-SIM device includes a first SIM dedicated to operate in a first RAT and a second SIM dedicated to operate in a second RAT, Par. 0047);
physical downlink shared channel (PDSCH) (YANG; The high-speed physical downlink shared channel (HS-PDSCH) carries a user data burst(s), Par. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba-Tang to include the use of SIM as taught by YANG in order to include a unique International Mobile Subscriber Identity (YANG ; Par. 0046).

Regarding claim 19, Mujtaba teaches, A base station for managing resource allocation in a multi-SIM user device comprising at least a first   and a second   (Mujtaba; Embodiments of the invention may relate to user equipment (UE) operating in a communication system comprising a base station and one or more UEs. The UE may be configured to operate on or "camp" on two different networks, Par. 0009), the base station comprising: 
- an identification unit [302], configured to identify in the   downlink   channel (PDSCH) (Mujtaba; The base station, Par. 0061), at least one discontinuous transmission (DTX) event associated with the second (NW2)  of the multi-SIM user device (Mujtaba; in step 307A of FIG. 5 the base station of NW1 autonomously detects the UE tune-away. The base station may autonomously detect the UE tune-away using various means, such as … ACK/NACK DTX detection at NW1, Par. 0061); 
- a detection unit [304] (Mujtaba; The base station, Par. 0061), configured to detect, at least one tune away gap (Mujtaba; In 308 the base station 102 begins a timer that counts for an expiration value, Par. 0063) based on the identified at least one discontinuous transmission (DTX) event  (Mujtaba; During the time that the UE 106 is tuned away from NW1, NW1 (e.g., the base station of NW1), which now has knowledge of the tune-away, does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064); 
- a scheduler unit [306] (Mujtaba; The base station, Par. 0061), configured to adjust, at least one   resource allocation of the second   (Mujtaba; does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064), wherein to adjust, the at least one   resource allocation the scheduler unit is further configured to suspend or restrict the at least one PDSCH resource allocation of the second   (Mujtaba; does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064); 
- a processing unit [308] (Mujtaba; The base station, Par. 0061), configured to detect, one of a first event (Mujtaba; In 316 when the UE 106 tunes back to NW1 and receives the polling message, the UE 106 sends a signal to the base station indicating that it has tuned back to NW1, Par. 0067)  and a second event (Mujtaba; in 312 the UE 106 sends a signal, referred to as an end indicator, to the base station 102 indicating it has tuned back to NW1, Par. 0065) in response to said adjustment of the at least one   resource allocation (Mujtaba; During the time that the UE 106 is tuned away from NW1, NW1 (e.g., the base station of NW1), which now has knowledge of the tune-away, does not waste downlink capacity by unnecessarily allocating downlink resources to the UE during the tune-away, Par. 0064); and 
wherein, the scheduler unit [306] is further configured to resume the at least one PDSCH resource allocation of the second SIM based on the detection of the one of the first event and the second event (Mujtaba; The base station may not respond to the dummy SR by a grant allocation unless it is needed to resume a downlink (DL) data transmission (for example a CQI report is needed in the uplink (UL)), Par. 0068; NW1 may use the periodic PDCCH polling mechanism only upon T1 expiration, Par. 0071).  
Mujtaba fails to explicitly teach,
a first subscriber identity module (SIM) and a second subscriber identity module (SIM);
physical downlink shared channel (PDSCH);
detect based a comparison of at least one uplink signal-to-interference-plus-noise ratio (SINR) value of the second SIM with a pre-determined decision-making threshold value.
However, in the same field of endeavor, Tang teaches, 
detect based a comparison of at least one uplink signal-to-interference-plus-noise ratio (SINR) value of the second SIM with a pre-determined decision-making threshold value (Tang; If the uplink SINR is greater than the preset threshold, it is considered that the base station can perform a reliable DTX detection, Par. 0208). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba to include the use of uplink SINR as taught by Tang in order to determine whether the UE sent data, in other words, to reliably detect DTX (Tang; Par. 0200).
Mujtaba-Tang fails to explicitly teach,
a first subscriber identity module (SIM) and a second subscriber identity module (SIM);
physical downlink shared channel (PDSCH).
However, in the same field of endeavor, YANG teaches, 
a first subscriber identity module (SIM) and a second subscriber identity module (SIM) (YANG; a multi-SIM device includes a first SIM dedicated to operate in a first RAT and a second SIM dedicated to operate in a second RAT, Par. 0047);
physical downlink shared channel (PDSCH) (YANG; The high-speed physical downlink shared channel (HS-PDSCH) carries a user data burst(s), Par. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba-Tang to include the use of SIM as taught by YANG in order to include a unique International Mobile Subscriber Identity (YANG ; Par. 0046).

Regarding claim 2 and claim 11, Mujtaba-Tang-YANG teaches, The method as claimed in claim 1 and The system as claimed in claim 10 respectively, 
wherein the tune away gap further comprises a time duration for which the multi-SIM user device switches from a second Radio Access Technology (RAT) network of the second SIM to a first RAT network of the first SIM (Mujtaba; During the time that the UE 106 is tuned away from NW1, NW1 (e.g., the base station of NW1), Par. 0064 & YANG; a multi-SIM device includes a first SIM dedicated to operate in a first RAT and a second SIM dedicated to operate in a second RAT ... the multi-SIM device supports the TD-SCDMA to GSM tune away, Par. 0047).  

Regarding claim 3 and claim 12, Mujtaba-Tang-YANG teaches, The method as claimed in claim 1 and The system as claimed in claim 10 respectively, wherein the detecting, via a detection unit [306], at least one tune away gap is further based on: 
an event the at least one uplink SINR value of the second SIM is greater than the pre-determined decision-making threshold value (Tang; If the uplink SINR is greater than the preset threshold, it is considered that the base station can perform a reliable DTX detection, Par. 0208), and 
at least one of a periodic detection of the at least one tune away gap and an aperiodic detection of the at least one tune away gap (Mujtaba; in step 307A of FIG. 5 the base station of NW1 autonomously detects the UE tune-away. The base station may autonomously detect the UE tune-away using various means, such as … ACK/NACK DTX detection at NW1, Par. 0061).  
The rational and motivation for adding this teaching of Tang is the same as for Claim 1.

Regarding claim 4 and claim 13, Mujtaba-Tang-YANG teaches, The method as claimed in claim 3 and The system as claimed in claim 12 respectively, 
wherein the at least one periodic detection further comprises determining at least one of at least one tune-away gap periodicity and at least one tune away gap duration associated with the second SIM (Mujtaba; As shown in FIG. 4, the time offset and periodicity of the tune-away may be used by the base station to predict future tune-aways by the UE 106 … The tune-away scheduling information may also include information regarding the length of time of the tune-aways, Par. 0059), based on at least one of: 
at least one tune away pattern of the second SIM (Mujtaba; The tune-away scheduling information may also include information regarding the length of time of the tune-aways, Par. 0059), 
at least one paging cycle of the first SIM, and 
at least one Home Public Land Mobile Network (HPLMN) Selection via the first SIM.  


Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba-Tang-YANG and in further view of Park et al. (Park hereafter) (US 20200351818 A1).

Regarding claim 5 and claim 14, Mujtaba-Tang-YANG teaches, The method as claimed in claim 4 and The system as claimed in claim 13 respectively. 
	Mujtaba-Tang-YANG fail to explicitly teach,
the method further comprising adjusting, via the scheduler unit [306], the at least one PDSCH resource allocation of the second SIM based on at least one of a Tune-Away - Idle Mode Paging Parameter Set and a Tune- Away - HPLMN Selection Parameter Set.  
	However, in the same field of endeavor, Park teaches,
the method further comprising adjusting, via the scheduler unit [306], the at least one PDSCH resource allocation of the second SIM based on at least one of a Tune-Away - Idle Mode Paging Parameter Set (Park; The wireless device 2112 may send (e.g., transmit), to the second base station 2108, a first message comprising the assistance information. The assistance information may indicate radio resources via which the wireless device 2112 may monitor and/or receive paging indications from the first wireless network (e.g., the first base station 2104 and/or the first cell) … The second base station 2108 may determine, based on the assistance information, configuration parameters of a monitoring gap (e.g., timing gap), Par. 0206-0207;  In an RRC_Idle state, a wireless device may perform at least one of … monitoring and/or receiving a paging, Par. 0065) and a Tune- Away - HPLMN Selection Parameter Set.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba-Tang-YANG to include the use of assistance information as taught by Park in order to not assign any resources during monitoring gap (Park; Par. 0209).


Claim 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba-Tang-YANG and in further view of Jeon et al. (Jeon hereafter) (US 20200146054 A1).

Regarding claim 6 and claim 15, Mujtaba-Tang-YANG teaches, The method as claimed in claim 1 and The system as claimed in claim 10 respectively, wherein the suspending the at least one PDSCH resource allocation of the second SIM further comprises transmitting via a transmitter unit [310], at least one request for a Channel Quality Indicator (CQI) report to the multi-SIM user device (Mujtaba; The base station may not respond to the dummy SR by a grant allocation unless it is needed to resume a downlink (DL) data transmission (for example a CQI report is needed in the uplink (UL)), Par. 0068).  
	Although Mujtaba teaches it resumes DL transmission when CQI report is needed, but Mujtaba-Tang-YANG fail to explicitly teach,
	at least one request for a Channel Quality Indicator (CQI) report.
However, in the same field of endeavor, Jeon teaches, 
at least one request for a Channel Quality Indicator (CQI) report (Jeon; A base station may send (e.g., transmit) DCI and/or control signaling via a PDCCH ... The DCI may comprise .. request(s) for CSI (e.g., aperiodic CQI reports), Par. 0141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mujtaba-Tang-YANG to include the use of PDCCH as taught by Jeon in order to request CQI report (Jeon; Par. 0145).

Regarding claim 7 and claim 16, Mujtaba-Tang-YANG-Jeon teaches, The method as claimed in claim 6 and The system as claimed in claim 15 respectively, wherein the at least first event comprises receiving at a receiver unit, the CQI report from the multi-SIM user device in response of the transmitted at least one request for a CQI report (Mujtaba; If the UE 106 has not tuned back after expiration of T1, NW1 (base station 106) may send periodically a PDCCH command with a UL grant to detect if the UE has tuned back, Par. 0070 & Jeon; A base station may send (e.g., transmit) DCI and/or control signaling via a PDCCH ... The DCI may comprise .. request(s) for CSI (e.g., aperiodic CQI reports), Par. 0141).  
The rational and motivation for adding this teaching of Jeon is the same as for Claim 6.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARMIN CHOWDHURY/Examiner, Art Unit 2416